Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission File Number: 0-28972 STEINER LEISURE LIMITED (Exact name of Registrant as Specified in its Charter) Commonwealth of The Bahamas 98-0164731 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 104A, Saffrey Square P.O. Box N-9306 Nassau, The Bahamas Not Applicable (Address of principal executive offices) (Zip Code) (242) 356-0006 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ X ] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[]Yes[X]No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. On November 2, 2015, the registrant had 12,838,636 common shares, par value (U.S.) $.01 per share, outstanding. 1 Table Of Contents STEINER LEISUR E LIMITED INDEX PART I FINANCIAL INFORMATION Page No. ITEM 1. UnauditedFinancial Statements Condensed Consolidated Balance Sheets as of September 30, 2015 and December31,2014 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September30,2015 and 2014 5 Condensed Consolidated Statements of Comprehensive (Loss) Income for the Three and Nine Months Ended September 30, 2015 and 2014 6 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September30,2015 and 2014 7 Notes to Condensed Consolidated Financial Statements 9 ITEM 2. Management's Discussionand Analysis of Financial Condition and Results of Operations 21 ITEM 3. Quantitative andQualitative Disclosures About Market Risk 34 ITEM 4. Controls andProcedures 34 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 35 ITEM 1A. Risk Factors 35 ITEM 2. UnregisteredSales of EquitySecurities and Use of Proceeds 37 ITEM 6. Exhibits 37 SIGNATURES AND CERTIFICATIONS 38 2 Table Of Contents PART I - FINANCIAL INFORMATION Item 1. Unaudited Financial Statements STEINER LEISURE LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Accounts receivable - students, net Inventories Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, net GOODWILL OTHER ASSETS: Intangible assets, net Deferred financing costs, net Deferred customer acquisition costs Other Total other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Current portion of long-term debt Current portion of deferred rent Current portion of deferred tuition revenue Current portion of deferred revenue Gift certificate liability Income taxes payable Total current liabilities NON-CURRENT LIABILITIES: Deferred income tax liabilities, net Long-term debt Long-term deferred rent Long-term deferred tuition revenue Long-term deferred revenue Total non-current liabilities (Continued) 3 Table Of Contents STEINER LEISURE LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS - (CONTINUED) (in thousands) September 30, December 31, Commitments and contingencies SHAREHOLDERS' EQUITY: Preferred shares, $.0l par value; 10,000 shares authorized, none issued and outstanding Common shares, $.0l par value; 100,000 shares authorized, 24,224 shares issued in 2015 and 24,191 shares issued in 2014 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Treasury shares, at cost, 11,385 shares in 2015 and 11,153 shares in 2014 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes to condensed consolidated financial statements are an integral part of these balance sheets. 4 Table Of Contents STEINER LEISURE LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS
